
	
		II
		110th CONGRESS
		2d Session
		S. 3363
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To expedite the transfer of ownership of
		  rural multifamily housing projects with loans made or insured under section 515
		  of the Housing Act of 1949 so that such projects are rehabilitated and
		  preserved for use for affordable housing.
	
	
		1.Short titleThis Act may be cited as the
			 Section 515 Rural Housing Property
			 Transfer Improvement Act of 2008.
		2.Congressional
			 findingsCongress finds
			 that—
			(1)providing rural
			 housing for poor families in the United States has been an important goal, and
			 the primary reason for enactment, of the Housing Act of 1949;
			(2)rural multifamily
			 housing financed under the section 515 of the Housing Act of 1949 has been an
			 essential resource for providing affordable housing for some of the Nation’s
			 poorest families;
			(3)the majority of the approximately 16,000
			 projects financed under section 515 that currently have loans outstanding were
			 constructed more than 25 years ago and need new financing in order to continue
			 to provide decent, affordable housing for families eligible to reside in such
			 housing;
			(4)many owners of
			 such projects are working to transfer the properties, which often involves
			 leveraging Federal resources with private and commercial resources; and
			(5)the Secretary of Agriculture should protect
			 the portfolio of section 515 projects by making administrative and procedural
			 changes to process ownership transfers in a commercially reasonable time and
			 manner when such transfers will further the preservation of such projects for
			 use as affordable housing for families eligible to reside in such
			 housing.
			3.Transfers of
			 section 515 rural multifamily housing projectsSection 515(h) of the Housing Act of 1949
			 (42 U.S.C. 1485) is amended—
			(1)by inserting
			 (1) Condition.— after (h);
			 and
			(2)by adding at the
			 end the following:
				
					(2)Transfers for preservation and
				rehabilitation of projects
						(A)In generalThe Secretary shall make such
				administrative and procedural changes as may be necessary to expedite the
				approval of applications to transfer ownership of projects for which a loan is
				made or insured under this section for the preservation, continued use
				restriction, and rehabilitation of such projects. Such changes may include
				changing approval procedures, increasing staff and resources, improving
				outreach to project sponsors regarding information that is required to be
				submitted for such approvals, changing approval authority between national
				offices and the State and local offices, simplifying approval requirements,
				establishing uniformity of transfer requirements among State offices, and any
				other actions which would expedite approvals.
						(B)ConsultationThe Secretary of Agriculture shall consult
				with the Commissioner of the Internal Revenue Service and the Secretary of
				Housing and Urban Development, and take such actions as are appropriate in
				conjunction with such consultation, to simplify the coordination of rules,
				regulations, forms (including applications for transfers of project ownership),
				and approval requirements for housing projects for which assistance is provided
				by the Secretary of Agriculture and under any low-income housing tax credits
				under section 42 of the Internal Revenue Code of 1986 or tax-exempt housing
				bonds. The Secretary of Agriculture shall involve the State Rural Development
				offices of Department of Agriculture and the Administrator of the Rural Housing
				Service in the consultations under this subparagraph as the Secretary considers
				appropriate.
						(C)Preservation and
				rehabilitationThe Secretary
				shall actively facilitate transfers of the ownership of projects that will
				result in the preservation, continued use restriction, and rehabilitation of
				such projects.
						(D)Final authority over
				transfersThe Office of Rental Housing Preservation of the Rural
				Housing Service, established under section 537, shall have final regulatory
				authority over all transfers of properties for which a loan is made or insured
				under this section, and such Office may, with respect to such transfers, work
				with and seek recommendations from the State Rural Development offices of the
				Department of Agriculture.
						(E)Deadlines for processing of transfer
				applications
							(i)ProcedureIf a complete application, as determined by
				the Secretary, for a transfer of ownership of a project or projects is not
				processed, and approved or denied, by the State Rural Development office to
				which it is submitted before the applicable deadline under clause (ii)—
								(I)such State or local office shall not have
				any further authority to approve or deny the application;
								(II)such State or local office shall
				transfer the application in accordance with subclause (III); and
								(III)such application shall be processed, and
				approved or denied, in accordance with clause (iii) and only by the Office of
				Rental Housing Preservation, which may make the final determination with the
				assistance of other Rural Development employees.
								(ii)Deadline for State and local
				officesThe applicable
				deadline under this clause for processing, and approval or denial, of a
				complete application for transfer of ownership of a project, or projects, shall
				be the period that begins upon receipt of the complete application by the State
				Rural Development office to which it is submitted and consists of—
								(I)in
				the case of an application for transfer of ownership of a single project, 45
				days;
								(II)in
				the case of an application for transfer of ownership of multiple projects, but
				not exceeding 10 projects, 90 days; and
								(III)in
				the case of an application for transfer of ownership of 11 or more projects,
				120 days.
								(iii)Deadline for Office of Rental
				Housing PreservationIn the
				case of any complete application for a transfer of ownership of a project, or
				projects, that is transferred pursuant to clause (i), shall be processed, and
				approved or denied, before the expiration of the period that begins upon
				receipt of the complete application and consists of—
								(I)in
				the case of an application for transfer of ownership of a single project, 30
				days;
								(II)in
				the case of an application for transfer of ownership of multiple projects, but
				not exceeding 10 projects, 60 days; and
								(III)in
				the case of an application for transfer of ownership of 11 or more projects,
				120 days.
								(iv)AppealsOnly decisions regarding complete
				applications shall be appealable to the National Appeals Division of the
				Department of
				Agriculture.
							.
			4.ReportNot later than July 1, 2008, the Secretary
			 of Agriculture shall submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives that—
			(1)identifies the actions that the Secretary
			 has taken to coordinate with other Federal agencies, including the Department
			 of Housing and Urban Development and the Internal Revenue Service, and, in
			 particular, with the program for rental assistance under section 8 of the
			 United States Housing Act of 1937, the multifamily mortgage insurance programs
			 under title II of the National Housing Act, the program under section 42 of the
			 Internal Revenue Code of 1986 for low-income housing tax credits, and the
			 program for tax-exempt bonds under section 142 of such Code;
			(2)identifies and
			 describes any resulting improvements within Rural Housing Service of the
			 Department of Agriculture in expediting the transfer of ownership of projects
			 with loans made or insured under section 515 of the Housing Act of 1949;
			 and
			(3)makes
			 recommendations for any legislative changes that are needed for the prompt
			 processing of applications for such ownership transfers and for the transfer of
			 such projects.
			
